EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Western Digital Corporation (the “Company”) and Stephen Dwight Milligan
(“Executive”), as of the 7th day of March, 2011. This Agreement is being entered
into in connection with the Company’s entry into a Stock Purchase Agreement by
and among the Company, Western Digital Ireland, Ltd., Hitachi, Ltd. and Viviti
Technologies Ltd. dated on or about the date hereof (the “Stock Purchase
Agreement”), and shall become effective on the date of the closing of the
transactions contemplated by the Stock Purchase Agreement (the “Effective
Date”). If the transactions contemplated by the Stock Purchase Agreement fail to
close for any reason, or if the Stock Purchase Agreement terminates for any
reason without the transactions contemplated thereby closing, this Agreement
shall automatically terminate and be of no force and effect.

1. EMPLOYMENT.

The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, upon the terms and conditions hereinafter set forth
including but not limited to provisions governing early termination, from the
Effective Date to and including the fifth anniversary of the Effective Date
(“Employment Period”). Unless Executive’s employment is terminated pursuant to
any early termination provision hereof or the parties mutually agree otherwise
in writing, Executive’s employment with the Company shall terminate without
further action by either party on the fifth anniversary of the Effective Date.

2. DUTIES.

A. President. Beginning on the Effective Date, Executive shall serve as
President of the Company and shall report to the Company’s Chief Executive
Officer. Executive’s duties shall include overall responsibility for sales,
business units, manufacturing, materials and engineering activities of the
Company. The Company’s Chief Executive Officer currently intends to establish an
“Office of the Chief Executive Officer” to help guide the strategic direction
and leadership tone of the Company following the closing of the transactions
contemplated by the Stock Purchase Agreement, and to help guide integration
activities. In the event the “Office of the Chief Executive Officer” is
established, the Executive shall be included as a member of the Office of the
Chief Executive Officer during the Employment Period. Executive’s principal
place of employment shall be the Company’s principal executive office in Irvine,
California.

B. Executive Commitment. During the Employment Period, Executive agrees to
devote substantially all of his time, energy and ability to the business of the
Company, subject to paragraph E of Section 3.

3. COMPENSATION.

A. Base Salary. During the Employment Period, the Company will pay to Executive
a base salary at the rate of $800,000 per year. Such salary shall be earned
monthly and shall be payable in periodic installments in accordance with the
Company’s customary practices. Amounts payable shall be reduced by standard
withholding and other authorized deductions. Executive’s base salary may be
increased in the sole discretion of the Compensation Committee of the Board of
Directors (the “Compensation Committee”).

 



--------------------------------------------------------------------------------

B. Bonus. Executive’s target bonus during the Employment Period for purposes of
the Company’s semi-annual Incentive Compensation Plan (ICP) bonus program shall
be 125% of his semi-annual base salary from the Company in effect on the last
day of such fiscal period. Executive’s actual bonus under the ICP may range from
0% to 200% of his target bonus based on the level of attainment of the
applicable performance objectives established under the ICP. If the Effective
Date occurs after the first day of a semi-annual performance period, Executive
shall be entitled to participate in the ICP for such performance period and
Executive’s bonus for such period shall be based on Executive’s base salary
earned during the partial performance period. Executive’s target bonus may be
increased in the sole discretion of the Compensation Committee.

C. Retirement and Welfare Benefit Plans; Fringe Benefits. During the Employment
Period, Executive (and, in the case of welfare benefit plans, his eligible
dependents, as the case may be) shall be eligible for participation in the
retirement, welfare, and fringe benefit plans, practices, policies and programs
provided by the Company on terms consistent with those generally applicable to
the Company’s other senior executives and approved by the Compensation
Committee.

D. Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable employment expenses (including
the relocation and commuting expenses provided for in paragraph F below)
incurred by him in accordance with the policies, practices and procedures as in
effect generally with respect to other senior executives of the Company.

E. Vacation and Other Leave. During the Employment Period, Executive shall
receive paid vacation in an amount determined by the Company’s then-existing
policies based upon Executive’s years of service with the Company (and for these
purposes, Executive’s service with Viviti Technologies Ltd. shall be recognized
as service with the Company). Such vacation shall be scheduled and taken in
accordance with the Company’s standard vacation policies applicable to Company
executives. Executive shall also be entitled to all other holiday and leave pay
generally available to other executives of the Company.

F. Relocation Benefits. Executive shall be entitled to receive prompt
reimbursement (and in any event within seventy days after the expense is
incurred) for all reasonable moving or other relocation related expenses
incurred by him at any time prior to the second anniversary of the Effective
Date, including reasonable commuting expenses from Executive’s residence in the
San Francisco area to the Company’s Irvine headquarters. In order to be eligible
for reimbursement for any such expenses, Executive must remain employed on the
date the expense is incurred.

G. Modification. The Company reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs at
any time without recourse by Executive so long as such action is taken generally
with respect to other senior executives of the Company and does not single out
Executive.

 

2



--------------------------------------------------------------------------------

4. LONG-TERM INCENTIVE COMPENSATION.

A. Long-Term Incentive Awards. During the Employment Period, the Executive shall
be eligible to receive long-term incentive awards on a basis commensurate with
the Executive’s position and in accordance with the long-term incentive
guidelines applicable to the Executive’s position established by the
Compensation Committee. Any long-term incentive awards will generally be granted
by the Compensation Committee as part of its normal annual grant cycle
applicable to other senior executives of the Company. However, for the Company’s
2012 fiscal year, the Executive shall be eligible to receive long-term incentive
awards at the first Compensation Committee meeting occurring after the Effective
Date, provided that if the Executive’s fiscal 2012 long-term incentive grant is
made prior to the Company’s normal fiscal 2012 annual grant cycle that is
expected to occur in September 2011, the Executive shall not be eligible to
receive an additional fiscal 2012 long-term incentive grant in the normal grant
cycle (the “Fiscal 2012 LTI Award”). It will be recommended to the Compensation
Committee that the grant value of the Fiscal 2012 LTI Award be no less than
$4,000,000. The grant value of the Fiscal 2012 LTI Award will be allocated
between stock options, restricted stock units and a long-term cash award in
accordance with the Company’s standard long-term incentive grant practices,
which currently allocate 40% of the grant value to stock options, 30% of the
grant value to restricted stock units and the remaining 30% of the grant value
to a long-term cash award. Any long-term incentive awards granted to the
Executive will be subject to the Company’s customary terms and conditions
(including vesting conditions), provided that any restricted stock units granted
as part of the Fiscal 2012 LTI Award shall be scheduled to vest in three
substantially equal annual installments.

B. Integration Performance Units. As part of the Company’s integration bonus
plan that will be established in connection with the closing of the transactions
contemplated by the Stock Purchase Agreement, it will be recommended to the
Compensation Committee that Executive receive a grant of performance restricted
stock units equal to that number of units having a target value on the grant
date equal to $2,000,000 (the “Integration Performance Units”). The Integration
Performance Units are expected to be granted at the first Compensation Committee
meeting occurring after the Effective Date. The actual number of Integration
Performance Units that may become earned and payable will range from 0% to 200%
of the target number of Integration Performance Units awarded on the grant date,
with the actual number of Integration Performance Units becoming earned and
payable to be based on the Company’s achievement of the applicable performance
milestones. The performance milestones applicable to the Integration Performance
Units will be determined by the Compensation Committee in consultation with the
Chief Executive Officer of the Company following the Effective Date. Subject to
Executive’s continued employment through the first anniversary of the Effective
Date, fifty percent (50%) of the target number of Integration Performance Units
shall become earned and payable within seventy days following the first
anniversary of the Effective Date based on performance during the first year
following the Effective Date. Subject to Executive’s continued employment
through the second anniversary of the Effective Date, the remaining fifty
percent (50%) of the target number of Integration Performance Units shall become
earned and payable within seventy days following the second anniversary of the
Effective Date based on performance during the second year following the
Effective Date. The integration bonus plan will provide that in the event
Executive’s employment is terminated under circumstances that give rise to the
payment of severance payments under either the Company’s

 

3



--------------------------------------------------------------------------------

Executive Severance Plan or Amended and Restated Change of Control Severance
Plan ( in accordance with the terms of such plans and as each may be amended
from time to time), then Executive shall be entitled to receive payment of the
target number of his Integration Performance Units applicable to any in-progress
or future portion of the applicable performance periods within seventy days
following the date of such termination of employment (and for the avoidance of
doubt, and not in any way in limitation of Executive’s rights to earn the
Integration Performance Units based on performance, if such a termination occurs
after the first anniversary of the Effective Date, Executive shall not be
entitled to receive by virtue of his termination of employment any Integration
Performance Units attributable to the first year following the Effective Date to
the extent not otherwise earned based on performance).

5. TERMINATION.

A. Death. This Agreement and Executive’s employment shall terminate
automatically on the death of Executive.

B. Disability. The Company, at its option, may terminate Executive’s employment
upon the Disability of Executive. For purposes of this Agreement, “Disability”
shall mean physical or mental incapacity that renders Executive unable to
perform the normal and customary duties of employment of Executive even with a
reasonable accommodation for (A) 120 days in any twelve (12) month period or
(B) for a period of ninety (90) successive days.

C. Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean that the Company, acting in good
faith based upon the information then known to the Company, determines that
Executive has engaged in or committed: (i) willful misconduct, (ii) fraud,
(iii) failure or refusal to perform the duties of President of the Company or
(iv) a conviction of or a plea of nolo contendre to a felony.

D. Other than Cause, Death, or Disability. The Company may terminate Executive’s
employment at any time, with or without cause, upon 30 days’ written notice.

E. Obligations of the Company Upon Termination.

(i) Termination for any Reason. If Executive’s employment is terminated for any
reason during the Employment Period, Executive shall be entitled to receive
timely payment of the sum of (i) Executive’s annual base salary through the date
of termination to the extent not theretofore paid and (ii) any compensation
previously deferred by Executive in accordance with the Company’s deferred
compensation plans (together with any accrued interest or earnings thereon
pursuant to the terms of the applicable plan) and any accrued vacation pay, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (i) and (ii) shall be hereinafter referred to as the “Accrued
Obligations”).

(ii) Executive Severance Plan and Change of Control Severance Plan. During the
Employment Period, Executive shall be entitled to participate in the Company’s
Executive Severance Plan and Amended and Restated Change of Control Severance
Plan in accordance with the terms of such plans and as each may be amended from
time to time. Subject to the preceding sentence, the Executive shall be entitled
to receive “Tier I” benefits under each of the Severance Plan and the Amended
and Restated Change of Control Severance Plan. Any benefits becoming payable
under the Severance Plan or the Amended and Restated Change of Control Severance
Plan as a result of the termination of the Executive’s employment shall be in
addition to the Accrued Obligations, provided that to the extent Executive
becomes entitled to receive payments or benefits included within the Accrued
Obligations under either such plan, Executive shall not be entitled to any
duplication of benefits.

 

4



--------------------------------------------------------------------------------

F. Exclusive Remedy. Executive agrees that the payments and benefits
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of his employment, and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment.

6. CONFIDENTIALITY AND INVENTION.

On or prior to the Effective Date, Executive shall execute the Company’s
Employee Invention and Confidentiality Agreement (“Invention Agreement”), which
shall be incorporated herein as if fully set forth. In the event of an
inconsistency between a provision of this Agreement and a provision of the
Invention Agreement, the provision of this Agreement controls.

7. NON-INTERFERENCE.

Executive promises and agrees that during the term of this Agreement, and for a
period of twenty-four (24) months thereafter, he will not influence or attempt
to influence any customer, supplier, or distributor of the Company to alter or
reduce its business relationship with the Company.

8. LITIGATION ASSISTANCE.

Executive agrees to cooperate with the Company in any actual or threatened
litigation that arises against or brought by the Company at any time during or
after the Employment Period, including but not limited to participating in
interviews with the Company’s counsel to assist the Company in any such
litigation.

9. ARBITRATION.

Any controversy arising out of or relating to Executive’s employment, this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Orange County, California, before a sole arbitrator
selected from Judicial Arbitration and Mediation Services, Inc., Orange County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from ADR Services, Inc., and
shall be conducted in accordance with the provisions of California Civil
Procedure Code Sections 1280 et seq. as the exclusive remedy of such dispute;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator. Final resolution of any
dispute through arbitration may include any remedy or relief which the
arbitrator deems just and equitable. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto and may be
enforced by any court of competent jurisdiction. The parties agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement or Executive’s employment.

 

 

5



--------------------------------------------------------------------------------

10. SUCCESSORS.

A. This Agreement is personal to Executive and shall not, without the prior
written consent of the Company, be assignable by Executive.

B. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.

11. WAIVER.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

12. MODIFICATION.

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

13. SAVINGS CLAUSE.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

14. COMPLETE AGREEMENT.

This Agreement (and all other agreements, exhibits, and schedules referred to in
this Agreement, including without limitation the Invention Agreement)
constitutes and contains the entire agreement and final understanding concerning
Executive’s employment with the Company and the other subject matters addressed
herein between the parties. It is intended by the parties as a complete and
exclusive statement of the terms of their agreement. It supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matter hereof. Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party. This is a fully integrated agreement.

 

6



--------------------------------------------------------------------------------

15. GOVERNING LAW.

This Agreement shall be deemed to have been executed and delivered within the
County of Orange, State of California and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

16. CONSTRUCTION.

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

17. COMMUNICATIONS.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Executive at Western
Digital Corporation, 3355 Michelson Drive, Suite 100, Irvine, California 92612,
or addressed to the Company at: Western Digital Corporation, Attn. Corporate
Secretary, 3355 Michelson Drive, Suite 100, Irvine, California 92612. Either
party may change the address at which notice shall be given by written notice
given in the above manner.

18. SECTION 409A.

To the extent that any reimbursements pursuant to paragraph D of Section 3 are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such provision shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred. The reimbursements pursuant to paragraph D of Section 3 are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

19. EXECUTION AND EFFECTIVE DATE.

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose. This Agreement shall become effective
on the Effective Date. If the transactions contemplated by the Stock Purchase
Agreement fail to close for any reason, or if the Stock Purchase Agreement
terminates for any reason without the transactions contemplated thereby closing,
this Agreement shall automatically terminate and be of no force and effect.
Effective on the Effective Date, this Agreement shall supersede and replace any
employment, severance, change in control or similar agreement Executive may have
been a party to with Viviti Technologies Ltd. (each, a “Prior Employment
Agreement”), and each Prior Employment Agreement shall automatically terminate
and be of no force and effect on the Effective Date, provided that payment of
any benefits that have become payable or to which Executive has become entitled
prior to the Effective Date (including immediately prior to the Effective Date)
shall be paid or provided pursuant to the terms of such Prior Employment
Agreement and shall not be superseded by this Agreement.

[Signatures on the following page.]

 

7



--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY: By:   /s/ John F. Coyne   Name: John F. Coyne   Title: Chief
Executive Officer

 

EXECUTIVE: By:   /s/ Stephen Dwight Milligan   Name: Stephen Dwight Milligan

[Signature Page to Milligan Employment Agreement]

 